DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 08/03/2021 has been considered and entered.  The amendment makes the scope of the claims and inventive examples commensurate thus successfully demonstrating improved and unexpected results over the prior art.  Therefore, all claims are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan Koshmeider on 08/17/2021.

The application has been amended as follows: 
Please amend the specification as follows:
Please insert the following paragraph on page 1, after the Title and before the Technical Field:

……………………….“
Related Application
This application is a national stage entry of PCT/JP2017/030327, filed August 24, 2017, which claims priority from Japanese Patent Application No. 2016-166088, filed August 26, 2016, which are incorporated by reference in their entirety.
”……………………


Please replace claim 1 with the following:

……………………“

Claim 1 (Currently Amended):  A metalworking oil composition: comprising, as blended therein: 

(A)          [[0.8]] 1 - 3.6 mass % of at least one fully esterified carboxylate selected from the group consisting of a polyhydric alcohol ester of a monocarboxylic acid 

(B)          [[0.25]] about 0.3 - 0.33 mass % of a triaryl phosphate 

(C)          0.3 - 1 mass % of at least one rust inhibitor selected from the group consisting of 

wherein: the monocarboxylic acid has 9 or more and 21 or less carbon atoms.

”………………….…


Allowable Subject Matter
Claims 1 – 8, 10, 12 – 18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claims by Shibata teaches oil composition having amine sulfonate antirust agent, partial ester of polyol, and tricresyl phosphate but fails to teach fully saturated ester of the claims as amended and also fails to teach specific amount of the claimed ingredients.  Applicants have demonstrated that the combination of the claimed ingredients in the claimed amounts provides both improved workability and rust performance over the prior art which only provides only one improvement but not the combination.  The instant claims thus demonstrated unexpected results and are thus allowable over the prior art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771